                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    JOSEPH SMITH,                                )
                                                 )       2: 16cv0583
                         Petitioner,             )       Electronic Filing
                                                 )
    v.                                           )       Judge David Stewart Cercone
                                                 )
    THE ATTORNEY GENERAL OF                      )
    THE STATE OF PENNSYVANIA,                    )
    DISTRICT ATTORNEY OF                         )
    ALLEGHENY COUNTY, TOM                        )
    McGINLEY, Superintendent of SCI              )
    Coal Township,                               )
                                                 )
                          Respondents.           )

                           MEMORANDUM OPINION AND ORDER

         Before the Court is an appeal (ECF No. 43)1 filed by Petitioner Joseph Smith (“Smith” or

“Petitioner”) requesting review of the magistrate judge’s Order dated April 4, 2019 (ECF No. 42)

(the “Order”), which denied without prejudice Petitioner’s motion for appointment of counsel.

         Upon review of the matters raised by Petitioner, the Court concludes that the Order appealed

from is neither clearly erroneous nor an abuse of discretion. Therefore, Petitioner’s appeal will be

dismissed.

                                         Standard of Review

         The Federal Magistrates Act, 28 U.S.C. §§ 631–639, provides two separate standards for

judicial review of a magistrate judge’s decision: (i) “de novo” for magistrate resolution of dispositive



1      The Court has construed Plaintiff’s filing, which is entitled “Objections to Magistrates
Denial of Petitioner’s Motion to Appoint Counsel and Grant Discovery,” as an appeal to the

                                                     1
matters, 28 U.S.C. § 636(b)(1)(B)-(C), and (ii) “clearly erroneous or contrary to law” for magistrate

resolution of nondispositive matters. 28 U.S.C. § 636(b)(1)(A). Accord FED. R. CIV. P. 72(a), (b);

Local Civil Rule 72.1(C)(2); see Cipollone v. Liggett Group, Inc., 785 F.2d 1108, 1113 (3d Cir.

1986).

         The Order of April 4, 2019, was for a non-dispositive matter under 28 U.S.C. § 636(b)(1)(A)

and, thus, will not be disturbed unless it is found to be clearly erroneous or contrary to law. A

finding is clearly erroneous “when although there is evidence to support it, the reviewing court on the

entire evidence is left with the definite and firm conviction that a mistake has been committed.”

Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 573 (1985) (citing United States v. United

States Gypsum Co., 333 U.S. 364 (1948)).

                                               Discussion

         Upon review of the record in this matter, the Court finds that the decision of the magistrate

judge to deny Plaintiff’s request for appointment of counsel was neither clearly erroneous nor

contrary to law.

         This is Petitioner’s second request for appointment of counsel. As the magistrate judge

explained, there is no federal right to habeas corpus counsel, Pennsylvania v. Finley, 481 U.S. 551,

555 (1987) (“[the Supreme Court[ ha[s] never held that prisoners have a constitutional right to

counsel when mounting collateral attacks upon their convictions”), and, because this is a noncapital

case, Petitioner has no statutory right to counsel either. It is within the Court's discretion to appoint a

financially eligible habeas petitioner counsel if it determines that the interests of justice so require.



district court.

                                                    2
28 U.S.C. § 2254(h); 18 U.S.C. § 3006A(a)(2)(B); Section IV.A.2.b of the Criminal Justice Act Plan

of the United States District Court for the Western District of Pennsylvania. Under Rule 6(a) of the

Rules Governing Section 2254 Cases in the United States District Courts, the Court must appoint

counsel to represent a financially eligible petitioner if it authorizes discovery and determines that

appointment is "necessary for effective discovery[.]" Under Rule 8(c), the Court must appoint

counsel to represent a financially eligible petitioner if it determines that "an evidentiary hearing is

warranted[.]"

       The magistrate judge has determined that there are no grounds to support the appointment of

counsel at this time and, therefore, denied without prejudice Petitioner’s motion to appoint counsel.

As the magistrate judge explained, in the event the Court subsequently determines that this case is

one in which it should exercise its discretion and appoint Petitioner counsel, or is one in which it

must appoint counsel for him, the Court will do so in accordance with its Criminal Justice Act Plan.

Except in those habeas corpus cases where an evidentiary hearing is required, or “necessary for

effective discovery,” and not until that time, is the appointment of counsel required. See Rules

Governing 2254 in the United States District Courts, Rules 6(a) and 8(c). Prior to such occurrence,

the appointment of counsel is discretionary if the Court determines that the interests of justice so

require.

           For all these reasons, the Court finds that Petitioner has not shown that the magistrate




                                                    3
judge’s ruling was clearly erroneous or contrary to law. Accordingly, Petitioner’s appeal is

DENIED.

       It is so ORDERED on this the 26th day of June, 2019.




                                                   S/ David Stewart Cercone
                                                   David Stewart Cercone
                                                   United States District Judge



cc:    JOSEPH SMITH
       GE-4042
       SCI - Greene
       175 Progress
       Waynesburg, PA 15370
       (via U.S. First Class Mail)

       Keaton Carr
       Office of the District Attorney of Allegheny County
       (via ECF electronic notification)




                                              4
